The challenge of EU Development Cooperation Policy for the new Member States (debate)
The first item is the report by DanutBudreikaitė, on behalf of the Committee on Development, on the Challenge of EU Development Cooperation Policy for the New Member States.
Since the enlargement rounds of 2004 and 2007, the European Union has seen the accession of 12 countries, 10 of which have special experience. They have moved from a planned economy to a market economy and from authoritarian control to democracy.
Prior to accession, these countries were recipients of aid, but now they have become donors of development cooperation aid. Most of them had no previous experience of pursuing EU cooperation policy. By signing the Treaty of Accession they have committed themselves to implementing this policy.
Moreover, in 2004 the Commission produced several documents emphasising the European Neighbourhood Policy that were directly connected with the new Member States' official development assistance. After three years of membership it is important to examine the progress of the new donor countries in meeting the challenges of development cooperation.
I would like to point out that the report covers only the 10 Member States that share land borders with Eastern neighbours and benefit from the Neighbourhood Policy. These 10 countries have always had long-term trade, economic and cultural relations with their neighbours and shared a common history as well as the aspiration to achieve the objectives of development and consolidation of democracy and to increase security in Eastern and Central Europe. The results of a special study show that most of the new Member States usually allocate official development aid to their neighbours - the countries of the Western Balkans and the Commonwealth of Independent States.
Moreover, relations between the EU and its Eastern neighbours remain the least developed, and the new Member States, having relative advantage over the old Member States, can have a beneficial influence on the geographical position and nature of development aid policy. The new Member States can also share their recent experience of the transition to a market economy and implementation of good governance, democratic principles and human rights.
Meanwhile, the new EU Member States are devoting relatively little attention to the ACP countries. Aid to these countries is mostly of a socio-economic nature: new projects are being developed in the education and health sector; efforts are being made to encourage the development of the public sector and civil society and the principles of gender equality.
Documents defining development cooperation policy give no directions on which countries should receive the aid. In view of the limited financial and human resources available to the new Member States, it would be best for them to concentrate their aid on a specific number of countries, offering assistance in the areas in which they have most experience, in both neighbouring and ACP countries.
With regard to the problems encountered by the new Member States in pursuing development aid policy, I would like to point out that:
1) The majority of the new Member States still have not defined their key priorities.
2) There is practically no strategic planning or control mechanism in the sphere of development cooperation policy.
3) The level of communication between the bodies implementing development aid policy and NGOs is insufficient.
4) The level of public initiative is too low, and there is a general lack of information on development cooperation available to the public throughout the EU.
In order to achieve greater success in the implementation of development cooperation policy, all countries involved should share their positive experience, taking account of the experience of the new Member States in the East. The new Member States should take part in the preparation of plans for neighbourhood policy implementation activities, ensure a higher degree of participation by national parliaments and increase the activity of NGOs.
Nevertheless, I would like to emphasise that the last two EU enlargement rounds have created a new outlook towards development cooperation policy and its inextricable link to the European Neighbourhood Policy, the latter being the direct result of enlargement. Both development cooperation policy and neighbourhood policy are integral components of political and economic relations with other countries.
The institutionalisation of development cooperation policy in the EU would be of great importance for the implementation of the objectives mentioned. It would also enhance the efficiency of the European Neighbourhood Policy alongside that of official development aid and would favourably influence the achievement of the Millennium Development Goals.
To achieve this we should create an assembly of EU and neighbouring countries, which would cover the Eastern dimension and help to implement the development cooperation and neighbourhood policies. I would like to call on Parliament for its support in this regard.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur, Mrs Budreikaitė, for this excellent report detailing the challenge that development policy poses for the new Member States.
I was reminded by your report of all the discussion and concern expressed in the run-up to enlargement, both among the public generally and in the political world; I recalled the suspicions and fears voiced in various quarters that enlargement would dilute our solidarity with the developing world, pushing Africa down the European Union's order of priorities. In the event the fears were groundless. The predictions and anxieties were shown to have been unjustified. European development policy has never been as ambitious in its aims or as cohesive in its methods as it is today, and Africa has never ranked higher on the Union's foreign policy agenda. Your report confirms that this has been achieved not in spite of engagement but by virtue of it, and by virtue of the new Member States' willingness to shoulder the full weight of their responsibilities.
Let us look first at the question of financing. Of course the new Member States still have some way to go to meet the targets for 2010; of course it is essential that more countries should produce multiannual plans for stepping up their aid - only four of the 12 countries concerned have so far carried out that exercise - but we simply cannot overlook the collective effort that these 12 Member States have made, for it is quite remarkable. Since joining the Union, these countries have doubled and in some cases tripled the level of aid they provide. In 2007, aid from these 12 states totalled almost EUR 800 million. Moreover, these countries have undertaken to channel 0.33% of their GDP into development aid from the public purse by 2015.
The next thing to consider is the effectiveness of the aid. Last year the European Union adopted a code of conduct setting out a number of principles for a better division of labour within the Union. I am pleased to report that the new Member States can hold their heads high with regard to implementation of these principles. All the states concerned apply the principle of concentrating their aid in a limited number of countries - an approach long recognised in best practice as making for greater efficiency.
Several of the new Member States also deliver their aid in partnership with other Member States under cofinancing arrangements, thus reducing their own and their partner states' administrative costs. I am thinking here, for example, of support provided jointly by Slovakia and Austria for infrastructure in Kenya and of aid in the water sector delivered by the Czech Republic in partnership with Luxembourg. These are telling examples and they are not isolated.
Another illustration of efficiency is the fact that the majority of the new Member States support developing countries on the basis of adding value in specific sectors - an approach informed by their own experience of political and economic transition. I could point, for example, to the aid that is directed at good governance, at capacity-building in public administration and at economic reform.
As I see it, these types of action, which are approved in the Code of Conduct on Complementarity and the Division of Labour in Development Policy, are absolutely vital. In April I am to present the first assessment of how the code is being implemented, a year after its adoption, with analyses and proposals for increasing aid and making it more consistent. I intend to use the assessment as a basis for serious discussions with all the Member States about how to proceed from here. Just a few months away from the High-Level Forum on Aid Effectiveness, in Accra, the developing world is counting on Europe to point the way ahead, and rightly so because - let me remind you again - Europe is by far the world's major source of development aid, so it is capable of leading by example and it has a duty to do so.
Your report highlights another fundamentally important point, namely the need for awareness-raising in the new Member States. It is true that most of these countries do not have a long tradition of development aid, particularly to Africa. It is therefore part of our responsibility to keep working on public opinion, getting the message across that this is not just a matter of charity, it is also a matter of mutual interest - and I am thinking here of issues like peace and security, migration, climate change and food security.
In mid-February, with all these things in mind, the European Commission launched the third capacity-building programme for the new Member States. Under the programme, the Commission will supply the expertise needed to develop communication strategies that will enable administrative authorities to tell the public more effectively about what they are doing and to raise levels of awareness, particularly in the media and among students, about what is at stake in development policy.
Ladies and gentlemen, there is no longer an 'old Europe' or a 'new Europe'. There is no first class and no second class, no old Member States and no new Member States. There is just one Europe - a supportive, open and politically aware Europe - with values that are not only European but also universal. The evolution of development policy over the years since the latest enlargement is proof in itself that the European Union can grow while at the same time becoming more meaningful. In essence this is a remarkable history lesson, relevant both to the future of development policy and to the future of European integration.
on behalf of the PPE-DE Group. - (PL) Mr President, at a public hearing on the subject of new EU donors, held in the European Parliament in January last year, the participants expressed the hope that the discussion on the development policy of the new EU Member States would continue in the national parliaments and in the further work of the European Parliament itself. I am therefore very pleased to welcome Mrs Budreikaitè's report, which is the first report in the history of the European Parliament that attempts to analyse the commitment of the new Member States to EU development policy and the challenge it involves for them.
It is not easy to summarise all the challenges facing the new European donors in formulating national development policies and modernising development policy at Community level. I shall therefore confine myself to a few key issues. First, the role of national parliaments in shaping development aid in the new Member States needs to be strengthened. Without the establishment of a firm legal basis by the national parliaments it will be impossible to pursue an effective development policy and arrive at proper coordination of the planning and management of aid to the developing countries. In some countries work on the necessary legislation has been going on since 2004 and has still not been finalised. As a result, among other things, those countries have no implementing agenda.
More work is need on raising public awareness - and here I agree with Commissioner Michel about public sensitivity in the new Member States with regard to the importance of development policy. In a transition period of this kind, education for development, wide-ranging social consultation, mass communications and information campaigns have an important role to play. Without them, it will be hard to secure taxpayers' consent for increased public expenditure on development policy. The greater the public awareness, the more readily will society accept the financial burden.
I also agree with the Commissioner on the need for European solidarity in development policy. We must coordinate our cooperation and learn from each other. On the one hand, the commitment and knowledge derived from history and the transition period in the new Member States can help the whole European Union to develop and strengthen democracy in countries in transition. On the other, the knowledge derived from the experience of the old Member States, and in particular from their aid to the world's poorest countries, can help to increase and steer development aid to those countries most in need of it - in sub-Saharan Africa, for example, which is not seen as the main destination for aid in the new Member States. Such mutual education and mutual assistance can make the development policy of the whole European Union more effective.
on behalf of the PSE group. - (RO) The report that we are discussing today has, in my opinion, the merit of helping the new Member States of the European Union in defining new policies and new mechanisms designed to help countries which receive the attention of the European Union.
Based on the founding values of the Union and the obligations undertaken under the Treaties to which our countries are a party, the new states are now redefining their policies on the development cooperation granted to the counties that need it, diversifying their cooperation instruments and the areas covered. What the rapporteur said in her foreword is perfectly true, in the sense that priorities are not defined clearly enough and good intentions are often limited by lack of financial resources. It looks like the new Member States still need a period of adaptation to the decision-making systems in the Council and to its priorities in the field of development cooperation.
Romaniahas a national strategy on international development cooperation, providing that it supports the development of the states in the geographical areas identified as priority areas for external relations, namely Eastern Europe, the Western Balkans and the Southern Caucasus. Another effort refers to the gradual extension of aid to African States, especially in the field of education.
I am glad that this year, on 1 October, the European Socialist Day for Development will be held in Bucharest and I want to thank -here and now- my socialist colleagues for unanimously voting in favour of my proposal to organise this event in a new Member State of the European Union, namely Romania. I praise this report which represnents a useful framework of field-related conceptualisation for the new Member States of the European Union.
on behalf of the ALDE Group. - Mr President, on Tuesday the President of the Republic of Estonia, Mr Toomas Hendrik Ilves, said that we should cast aside the term 'new Member States'. That is also part of the title of Ms Budreikaitė's report. Although I agree in principle with my President, the term has a positive connotation as well, involving innovation and readiness for reforms. Today's report gives a comprehensive overview of the progress that the new donor countries in the European Union - that were the recipients of similar help a decade ago - have made in the field of development cooperation, pointing out both the shortcomings and the potential for further increase in the contribution to the EU development cooperation policy.
In 1970 the United Nations agreed upon the target of 0.7% of GDP for development assistance to eradicate extreme poverty - the most humiliating state for human beings. Dear colleagues, do not forget that this concerns approximately one third of the world's population. Unfortunately, the efforts made so far are clearly not enough. No new Member State has reached the target. The same applies to the old Member States, with the exception of Denmark, Luxembourg, the Netherlands and Sweden. Norway, although not a member of the EU, has also achieved the same goal.
I would like to thank Ms Budreikaitfor the extensive work that she has done in compiling the draft report and accommodating the amendments made by me and my colleagues on the Committee on Development. The rapporteur has been elected from a new donor country and her report will definitely be studied in great detail in those countries, including Estonia.
Finally, the European Consensus on Development is committed to a further increase of the designated funds and I encourage all the Member States to take it seriously. This report is a praiseworthy document that once again reminds us of our commitments, and I urge all of my colleagues to support it.
on behalf of the UEN Group. - (PL) Mr President, I too wish to congratulate Mrs Budreikaiton this excellent report. The document makes reference to the Eastern dimension of EU external relations and the need for a new assembly on the lines of EUROLAT or EUROMED - an assembly that could build on the historical experience of the new Member States in particular, including my own country, Poland.
I fully agree with the rapporteur on this. Europe needs a new vision of a broader sphere of influence extending through the Balkans and the Black Sea region to the southern Caucasus. EU policy with regard to these regions is outdated. The very name 'European Neighbourhood Policy' is inappropriate and insulting for countries like Ukraine, which is undoubtedly part of Europe. The name should be changed to 'European Union Neighbourhood Policy', as the former Ukrainian foreign minister, Borys Tarasiuk, rightly pointed out at the last meeting of the EU-Ukraine Cooperation Council.
The European Union must give more support to Ukraine and Georgia and draw them into its sphere of influence. Those countries need our commitment even more than the countries of Central Europe did before the 2004 enlargement. They need an individual approach on the part of the European Union, not a general neighbourhood policy that de facto treats Ukraine in the same way as countries that historically do not belong to Europe. Ukraine, Georgia, and Belarus too, are poorer, economically weaker and in greater political difficulty than the countries that joined the Union after 2004.
Recent years have seen a significant strengthening of Russia's position in the region. Russia's readiness to use its energy reserves for political blackmail deters the European Union from opposing the Kremlin's shameful practices, which have nothing in common with democracy. In Georgia and Ukraine, Moscow is attempting to reverse the democratic transition. The European Union Neighbourhood Policy, as we ought to call it, must offer immediate political and economic aid to our nearest neighbours. Poland already has projects waiting and ready to go, such as the Bielsat independent television project for Belarus.
on behalf of the GUE/NGL Group. - (DE) Mr President, coming back to the actual subject of the report, let me give Mrs Budreikaitvery warm thanks for her report, which I regard as very balanced and competent. It is also a particularly important one at this point in time because we can now take provisional stock and also draw conclusions in regard to greater development cooperation on the part of the new Member States, with particular reference to the ACP states.
Accession to the EU clearly also means an obligation under the Treaty to accept the achievements of the acquis communautaire. It is also clear, however, that the Treaty is one thing and public awareness of a major area of policy in the various countries is another. The statistics we have been given make that very evident.
Development cooperation with the states of Africa, Asia and Latin America often does not look like a particularly urgent issue in countries that are themselves still lagging behind in their economic development. That is why we must jointly push for recognition of the importance of this task and urge that we continue to pursue it, looking back also at the development cooperation that certainly existed in the past with some states, in particular African countries.
Many ties that existed prior to 1989 were dissolved very quickly yet almost without a murmur. There were also some very regrettable episodes. A number of projects that had been started up in those countries now lie in ruins. I think we need to make a new start here.
I am also rather sad that by agreement with the Commission, nearly all the Central and Eastern European Member States are concentrating their development cooperation on cooperation with the former Soviet republics, which sidelines the real objective of development cooperation, namely to achieve the Millennium Development Goals. Even if the new Member States were to succeed in raising their ODA to 0.17% by 2010 as agreed, it is to be feared that only a fraction of that amount would go to development and support for the poorest countries in the world.
Once again, let me give warm thanks to Mrs Budreikaitfor her report.
(NL) I think that this report has its good points. It gives an interesting overview of the position regarding development cooperation in the new Member States. That is a good thing. Basically, however, I believe this report above all represents a missed opportunity. Rather than encouraging the new Member States to pursue the traditional objectives of European development aid, Parliament would actually do better to debate those same objectives and think about whether it makes sense nowadays just to continue with the traditional form of development aid.
Time and time again this House elevates the financial objectives into a kind of dogma, without any proper debate, and time and time again we refuse to acknowledge the fundamental causes which are at the root of most developing countries' problems. In Africa it is certainly the case that the leading cause of poverty, hunger, insecurity and the enormous social and economic problems in developing countries is actually the fact that they are very badly governed by totally corrupt regimes.
The new Member States are being urged here to organise information and awareness-raising campaigns. I am in favour of that, but should we not also inform people of the fact that African nations spend more on arms than they receive in development aid? Or that African rulers have billions stashed away in Swiss banks, to a total greater than many years'-worth of development aid? If there is one signal that Europe ought to be giving out, it is that only democracies where the rule of law applies guarantee people a real chance of improving their lot, and that in those circumstances development aid will be effective and beneficial. At the moment, sadly, it is not.
(RO) I praise this report which will be of real help to the new Member States in the fulfilment of the obligations undertaken with respect development development cooperation policy.
I support the recommendations made in the report and I wish to point out two of them, first of all the necessity of a strategy for the education of citizens. It does not mean making citizens of a Member State with a gross domestic income per inhabitant of only 38% of the EU average, such as Romania, understand that they must allot part of the budget resources for the development of other countries, but it is a fundamental value of the European Union that we undertook; and Romania, which is a Member State in this situation, will take action in this direction.
I also wish to point out the recommendation concerning the transfer of positive experience from the older Member States to the newer Member States to avoid such failures in development cooperation, such as failure in achieving its goal, inefficiency and opening opportunities for corruption in the beneficiary states.
I wish to underline the importance that should be attached to the development cooperation for education and training of human resources. In this context Romania has an extremely positive experience as it awards scholarships to pupils and students from the Republic of Moldova and the South-Western Ukraine. There is a direct relationship between the Romanian universities and schools and the pupils and students of the said countries.
- (LT) Congratulations to the rapporteur, Mrs Budreikaitė, for the report, which must have taken a lot of time and effort to prepare. It is uplifting to know that in such a short period of time the new Member States have transformed themselves from being assistance recipients to assistance donors. However, most - if not all - of these countries might struggle to achieve the objective of allocating 0.17% of GDP to development assistance by 2010.
What could be the reason? The countries that acceded to the EU in the 21st century are still being stifled by ethnocentrism. They feel that they have suffered the most, are struggling and need the most assistance. Nevertheless, being a part of the EU and participating in development cooperation helps to eliminate narrow-mindedness.
Today in Lithuania, where development assistance projects were met with scepticism until recently, the majority of the population believe that such assistance is welcome and necessary. The new Member States are in the advantageous position of being able to share the experience of the transitional period with other regions of the world. We are familiar with the difficulties that our close neighbours in Central Europe, the Caucasus and Central Asia are struggling with, as we have recently experienced similar hardships ourselves.
However, we need to focus our attention and assistance a little further still. It is quite difficult to see poverty in African and Asian countries from the viewpoint of Vilnius, Warsaw, Budapest or Bucharest, but we have to realise that by assisting those in need today we are actually helping ourselves. Every country on this planet is connected with others, as in the 'law of connected vessels'. The increasing gap between the richest and poorest countries, as well as the unstoppable flood of economic migrants, is eroding the world's foundations.
Alongside state assistance, civil society organisations play a very important role. The value of money and goods collected through non-governmental organisations, schools and the Church is not very great but is highly appreciated.
(PL) Mr President, my own country received aid for many years because of the prevailing poverty. Today, after four years' membership of the European Union, Poland is joining more and more actively in aid to the developing countries. Recently, for example, we wrote off Angola's very large debt. We are also putting money into support for the elite in the developing countries, by funding scholarships for study in Poland. Our basic assumption is that investing in knowledge and the creation of an elite is no less important than distributing charity.
I must say - perhaps taking issue with some of you - that aid to developing countries should not be confined to support for African countries, and I would remind you that the European Consensus of 2005 does not oblige us to direct our development aid to Africa. As a Pole, I am proud that my country, a new Member State, allocates the same percentage of its GNP to aid for developing countries as Greece, which has been in the European Union for 27 years, Portugal, a Member State for 22 years, and Italy, a founder-member of the Community.
(ET) I would like to thank the rapporteur for a timely and balanced report. I have a couple of remarks to make on matters arising both from earlier debate on the report and from today's debate in this Chamber.
My first point is about the idea that people's attitude in the new Member States towards development cooperation and humanitarian aid is lukewarm. I think that awareness-raising has a very important role to play in that respect. A study has been carried out in Estonia comparing attitudes today with those of three years ago and even the figures from three years ago show that awareness of development cooperation had improved to such an extent, not only in the institutions but among the general population, that it enabled considerable budgetary support, or an increase in that support, to be given to development cooperation.
It is important for the public to know that money is not going into a vast black hole but to specific countries for specific projects. Estonia's development cooperation is based on the principle that responsibility for development lies primarily with the developing countries themselves: nothing can be achieved by force. For that reason close cooperation is especially important and a very good example of this is provided by the cooperation between Estonia and Georgia.
I therefore welcome paragraph 17 of the report, which states that the biggest challenges will be the increase in budgets and awareness-raising, especially among the general public. For example, although the amount allocated to international development by Estonia in 2006 was 0.09% of GDP, the position today is that the amount should rise and we aim to achieve a figure of 0.17% of GDP by the year 2011, in accordance with the development cooperation programme adopted in 2006.
I welcome the fact that the proposals made by my colleagues, my Estonian colleagues, were incorporated into the report at the drafting stage and I believe that this marks a fundamental change whereby the new Member States have metamorphosed from recipients of aid into donors of aid; I hope that this support continues to grow.
Mr President, it is amazing that 200 million children around the world can be described as child labourers. This is totally unacceptable practice. The international community must work in a more concerted manner to ensure that international codes of practice to combat child labour are rigorously enforced in all countries round the world.
This must be a key issue in the context of EU development aid policies at all times. The EU must work more closely with the United Nations, UNICEF, the World Bank, the International Labour Organisation, donors and NGOs to introduce the correct strategies to ensure that uniform laws are in place to stop this inhumane practice of child labour.
A multidimensional approach is needed if child labour is to be effectively tackled around the world. Enforced social protection measures and changes to the labour market rules are needed. Child labour and education issues are inextricably linked. Children denied access to education are more likely to be engaged in child labour. The European Union, as the largest donor in the world of development aid, must continue to work aggressively to ensure that the Millennium Development Goals are met by 2015, including the targets set by the international community relating to availability of education to all children in the world.
(PL) Mr President, helping others when you yourself are still in need of help is indeed proof of solidarity. It is demonstrated by the actions of the 12 states that recently joined the European Union, and it should be appreciated. Last November I showed what Poland was doing in this respect through an exhibition entitled Polish aid to the world. So I am very grateful to Mrs Budreikaitfor her complex presentation of the subject.
The point of the Millennium Goals, which we have been discussing for years, is to help people who live in poverty, including millions of undernourished children. Such help, however, should consist in providing a fishing rod and angling skills rather than putting fish on the plate.
We must also strive to achieve a fairer system of trade with third-world countries. There is a need for generosity on the part of donors in writing off debts and for widespread sharing of scientific achievements, especially in medicine. Let us support schools and universities in these countries, so that their graduates can work to meet the needs of their fellow countrymen. Let us help resolve the shortage of drinking water. We inhabitants of the European Union make up barely 7.5% of the world population but we take up 23% of world GNI. Of course, we in Europe have problems of our own, including economic problems. But we must keep them in perspective. Let us not be indifferent to the suffering of those who are hungry, sick or uneducated, who live in poverty, deprivation or mortal danger.
(DE) Mr President, I would like to come back to a remark the Commissioner made in his introductory statement, namely that we should not just give development aid but could and should also link it to general concerns - not in the sense of the kind of power politics and strings-attached policies once pursued by the USA and the former Soviet Union and pursued by Russia and China today, but in the sense of aiming at good governance, human rights and fighting corruption. Those are concerns that we should all emblazon on our banners - and I am not referring only to the new Member States and their development aid policy but to all of us. Perhaps we could take this as a practical opportunity to place even more emphasis on those concerns.
(CS) Mr President, of course the report is very useful. Development in this area is very dynamic and even ahead of the report. For example, the report does not reflect the fact that some new Member States have already set up development organisations.
However, I would like to talk about something else. I would like to dispel the widely held myth that the new Member States have no experience in this area. We have this experience, although we gained it when Europe was divided, behind the Iron Curtain, in a different regime when everything was ideologically and politically motivated. The fact remains that we used to build power stations and breweries, and provide agricultural aid to developing countries. By the way, we are still due money since then and some debts are quite large, but that does not matter now. We simply have the know-how. I would like to see this know-how being used. I would also like to use this opportunity to ask the Commission not to think of the new Member States as wet behind the ears but rather to make effective use of their existing knowledge.
(CS) Mr President, I would like to pick up where my colleague Mr Zahradil left off. He is perfectly right. In the past Czechoslovakia, just like other countries of the Soviet bloc, was active in developing countries. Our country successfully participated in helping the economies of these countries and now we can tap into this potential.
There are also some negatives though due to the fact that external growth resources can never replace internal resources: the economies that find themselves in this situation are often incapable of developing from the inside.
Some time ago, actually quite a long time ago, Gunnar Myrdal published his book 'Asian Drama'. In this book he contrasts the optimism felt after World War II for example in Africa with the pessimism prevailing in Asian countries. Today the situation is quite different. Many Asian countries show strong growth while Africa attracts only 2% of world investment and the economies in many of its countries are in dire straits.
There is also the connection with the behaviour of the ruling elites in these two regions, which was in sharp contrast. One French study compares the behaviour of these elites and shows that while the Asian elite invested in the economy, the African elite hoarded resources that had been created and removed them from their own territories.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, clearly I need to begin by thanking all the speakers for the very high quality of their contributions and the relevance of the points made, which closely mirror my own concerns. I should also like, at the outset, to thank the Slovenian Presidency, which has taken a remarkably refreshing approach: it is working to encourage and energise thinking about development policy in the new Member States and has already organised two extremely productive meetings to discuss these issues.
With regard to the comments made about levels of aid - that is, about the amounts of money needed - I fully understand the difficulty facing the new Member States. I would remind you however - indeed, you yourselves have already made the point in a general way - that there are many alternative methods of getting involved and using transfers of expertise, which cost very little. I heard one speaker, for example, referring to projects for cooperation in education. Obviously, sending instructors or teachers to African countries costs relatively little but it nonetheless constitutes an extremely important contribution to those countries.
The underlying question suggested here, as to whether the new Member States would not do better to invest in their own neighbourhood - neighbourhood is not, perhaps, the best word and I may yet think of a better one - as opposed to investing in Africa, is, in my opinion, the wrong question. I fully realise that investment in the neighbourhood is more obviously attractive and easier to justify and that it is more appealing both to public opinion in your countries and to potential development-policy partners. The one approach does not, however, exclude the other and it sets a quite exceptional educational example to young people to see a nation deciding to extend its aid commitment to Africa, to open up to Africa, because it expresses values that are both European in the deepest sense and also universal. Let me say, further, that the basis on which I have made my case for the new Member States having a presence in Africa is the fact that some of your countries have already had experience there, and that experience has generally left quite positive traces, notably in relation to the construction of certain states and certain state services and in the form of real expertise that has been retained.
My second point, ladies and gentlemen, is that Africa is not on target to achieve the Millennium Goals. The goals will be realised in all the developing countries except in Africa. So I would argue, on that basis, that it is part of our responsibility, or our co-responsibility, not to reduce investment in Africa, and I would stress again, echoing one of the speakers, that investment can be sustained through exchanges of expertise. Giving our universities, colleges, municipalities and local authorities encouragement or incentives to get involved in exchanges with developing countries is obviously a relatively low-cost approach and it is an effective one. I must say, too, that I am very willing to invite representatives of the so-called 'new' Member States to come with me on some of my missions. I believe it is extremely important that they should see for themselves not only the issues at stake but also the truly tragic situations confronting certain countries and certain peoples.
I should like to conclude with an aspect that offers great potential for added value - probably greater potential than we have in some of our own countries, as has been pointed out - namely the whole area of governance. After all, what do we actually mean by governance? Governance is the ability of a state to assume its major sovereign functions and to provide its people with a basic level of social services. I believe you have a tremendous amount to contribute in terms of governance: that is, everything entailed in building a state and - to underscore a point made, I think, by Mr Lambsdorff - everything concerning the journey from a period of transition towards the building of a state or of more definitive structures. I am thinking here of tax collection, of the establishment of administration at local level, of the principle of subsidiarity and of decentralisation. All these aspects are clearly of fundamental importance in building states that will be genuinely capable of serving their people, and it is obvious that you can play an important role here.
I believe it would be useful - and it is something I will propose - to invite the 12 so-called 'new' Member States to work with the Commission on the basis of the tenth European Development Fund programme. The current position is that we have more or less completed the programming of the tenth European Development Fund, and it would be a worthwhile exercise to involve the new Member States in determining, country by country, how they feel they could best be associated with it. We could look to them, for example, to offer training in the areas of justice, administration or education, or they could be asked to make available certain experts. For instance, some of the new Member States have expertise in the field of e-government and this type of expertise is much in demand in certain African countries. That is why I am making my proposal. I think it has been important to have this discussion and I recognise there are some very useful avenues to pursue. That said, I would suggest that if we really want to be effective and to move matters forward we should plan to meet representatives from the 12 countries concerned very soon and actively address the issues so that we can actually produce joint programmes in the weeks ahead. I believe this is a chance that we cannot afford to miss.
Finally, you have talked about conditionality and I can fully understand that point of view. Everything concerning values, human rights, respect for human rights and combating corruption is obviously important, I agree, but in some cases it can be very difficult and even counterproductive to link development aid to - or make it contingent on - the strict observance of such values, dear to us though they undoubtedly are. What has to be recognised is that imposing a value-related link or condition in countries where this type of requirement is not respected will hurt, in the first place, the ordinary people of those countries. Our response to the problem, in countries where good governance is not respected, is to work in conjunction with specific operators, either indirect local operators or NGOs or agencies representing the United Nations. We offer budget support only to countries that can guarantee a minimum level of good governance. So I think there can be no doubt that we are on the same wavelength insofar as that approach is concerned. As for the values that I referred to - they are the values that we consistently convey. We constantly attempt to promote and push these values through political dialogue. Implementing strict conditionality is difficult, however, if we genuinely want to help the people on the ground and that is, after all, the main aim.
My sincere thanks to everyone who has taken part in the discussion and supported my report. I would also like to thank all the members of the Committee on Development for having voted unanimously in favour of it.
I would like to highlight several issues. The 'new Member States' - actually, the name continues to be sort of conditional, making it easier to distinguish between the 'old' Member States and those that acceded to the EU after two enlargement rounds, owing to their particular historical background and perhaps the fact that they are poorer than the old ones.
I want to mention the experience of development cooperation policy. This policy initially started to be applied in 1958. Central European countries - the Czech Republic, Slovakia and others - have had more experience of participating in development cooperation. Participation by the Baltic States was much more limited. Nevertheless, my country is currently involved in delivering oceanological assistance to Mauritius, an African country. The progress is evident.
Why do I emphasise the 'Eastern' dimension, 'Eastern countries'? They happen to be very important neighbours of ours. It is pointless to try to demarcate the neighbourhood and development cooperation policies or to have politicians debate their details. These notions are interconnected. In Belarus, our neighbour, some people survive on less than two dollars a day. Which group of countries does this country belong to, then? These countries are backward too and are asking for help, insisting that they should receive assistance. We all want our neighbours to have a decent quality of life. We therefore appear to be pursuing the same global objectives.
We are involved in assisting African countries in fighting poverty, lowering the level of migration, increasing quality of life, boosting their economy, enabling them to battle diseases and become self-reliant. While we are assisting neighbouring countries to fight poverty, giving a helping hand whenever we can and where we have the relevant experience, we are helping to bring about stabilisation all over Europe and in the Balkan Region. Thank you to everyone for taking part in the discussion and for your support.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (RO) Although the draft resolution being debated has ambitious goals, I believe it will be hard to achieve a common policy in the near future, even from as a matter of principle. Although we all form a large family, each EU Member State has its own priorities with respect to the countries or geographical regions to which regional development cooperation is currently provided; of , priorities which are motivated by economic, geopolitical, ethnic, historical interests etc., and it is unlikely that this pattern can change significantly. The recent incident related to the declaration of independence by Kosovo showed a lack of unity among the Member States in terms of opinion and, on the same grounds, it is likely that the same diversity of opinion will be shown when the matter under discussion is the situation of our extra-community neighbours. It is true that a major step was taken with the appointment, under the Lisbon Treaty, of an EU High Representative for Foreign Affairs. However, thanks to lack of clear rules on the determination of community priorities, each Member State will try to promote and focus on development policies, including financial (allotments from the Union budget) on such extra-community regions that coincide with their own priorities.